Exhibit 10.2

WEIS MARKETS, INC.

CHIEF EXECUTIVE OFFICER INCENTIVE AWARD PLAN

Effective January 1, 2020

1.Purposes; Transition; Committee.

(a)The purposes of the Weis Markets, Inc. Chief Executive Officer Incentive
Award Plan are to provide a strong financial incentive each year for performance
of the Company’s Chief Executive Officer (“CEO” or “Participant”) by making a
significant percentage of the CEO’s total cash compensation dependent upon the
level of corporate performance attained for the year, and to encourage the CEO
to remain in the employ of the Company through the period described in this Plan
until the awards hereunder vest under the Plan.

(b)The Plan shall be administered by the Compensation Committee of the Board
(the “Committee”), as set forth in Section 4.

2.Definitions in Last Section.

Unless defined where the term first appears in the Plan, capitalized terms shall
have the meanings given in Section 6.

3.CEO Incentive Award.

(a)Establishment of Incentive Award.  Pursuant to this Plan, the Participant
shall be entitled to an Incentive Award for each Plan Year, consisting of two
parts: 

(i)        Retention Award.  The Participant shall be entitled to receive a
retention award equal to the Base Salary (as defined in the then current
employment agreement between the Company and the CEO (the “Employment
Agreement”)) in effect for the Participant under the Employment Agreement at the
end of a Plan Year (which Base Salary, for the avoidance of doubt, may change
from year to year), multiplied by 2.0; and

(ii)       Performance Award.  The Participant shall be entitled to receive a
performance award (the “Performance Award”) calculated using the Base Salary in
effect for the Participant under the Employment Agreement at the end of a Plan
Year, contingent upon the achievement of specified performance requirements
(each, a “Performance Target,” and together, the “Performance Targets”), as
follows:





--------------------------------------------------------------------------------

 

A.The following definitions shall apply to the Performance Awards:

1)         “Budgeted Capital Lease Equivalent for Operating Leases” shall mean
the budgeted annual rent expense for the Company for a Plan Year, multiplied by
20.

2)         “Capital Lease Equivalent for Operating Leases” shall mean the actual
annual right of use lease expense for the Company for a Plan Year, multiplied by
20.

3)         “EBITDAR” shall mean earnings (net income) of the Company, plus
interest, taxes, depreciation, amortization and right of use lease expense, all
as determined by the Committee.

4)         “MROIC” shall mean “modified return on invested capital” and shall be
calculated by reference to the Company’s audited financial statements, computing
the EBITDAR and dividing it by the sum of (x) Total Assets at the end of the
Plan Year plus (y) Capital Lease Equivalent for Operating Leases.

5)         “MROIC Ratio” shall have the meaning given to such term in Section
3(a)(ii)(C).

6)         “MROIC Target” shall mean the target modified return on invested
capital, as determined by the Committee by using the budgeted EBITDAR for a Plan
Year and dividing it by the sum of (x) Total Assets at the beginning of such
Plan Year plus (y) Budgeted Capital Lease Equivalent for Operating Leases for
such Plan Year plus (z) the budgeted capital expenditures for such Plan Year,
which shall be determined for Plan Years by the Committee.

7)         “Net Sales” shall mean the “net sales” of the Company, as set forth
in the audited financial statements of the Company.

8)          “Net Sales Ratio” shall have the meaning set forth in
Section 3(a)(ii)(B).

9)“Net Sales Target” shall mean the target dollar amount for annual Net Sales
determined by the Committee, which shall be determined for Plan Years by the
Committee.

10)       “Total Assets” shall mean the sum of the current and long‑term assets
of the Company, as set forth in the audited



--------------------------------------------------------------------------------

 

financial statements of the Company less lease right of use assets.  

B.One-half of the Performance Award is based on the Company’s Net Sales in
comparison to the Net Sales Target for a Plan Year.  The calculated portion of
the Performance Award based on the Company’s Net Sales shall be determined by
multiplying (i) the performance level of actual Net Sales achieved in comparison
to the Net Sales Target (referred to herein as the “Net Sales Ratio”) by (ii)
Base Salary.  The Net Sales Ratio shall have a “Threshold” which must be met in
order to qualify for such Performance Award, a “Target” which shall be the Net
Sales Target, and a “Maximum” Net Sales Ratio upon which a Performance Award may
be made.  The Threshold is 97% of the Net Sales Target and the Maximum is 103%
of the Net Sales Target, with 0% performance achieved at Threshold, 100%
performance achieved at Target and 150% performance achieved at Maximum, and
with interpolation used to determine the performance achieved between the
Threshold, Target and Maximum levels.  The interpolated percentages shall be
rounded to the nearest whole basis point (1/100th of a percent), rounding up in
the case of 5 or more and rounding down in the case of 4 or less.

C.One-half of the Performance Award is based on the Company’s MROIC in
comparison to the MROIC Target for a Plan Year.  The calculated portion of the
Performance Award based on the Company’s MROIC shall be determined by
multiplying (i) the performance level of actual MROIC achieved in comparison to
the MROIC Target (referred to herein as the “MROIC Ratio”) by (ii) Base
Salary.  The MROIC Ratio shall have a “Threshold” which must be met in order to
qualify for such Performance Award, a “Target” which shall be the MROIC Target,
and a “Maximum” MROIC Ratio upon which a Performance Award may be made.  The
Threshold is 98% of the MROIC Target and the Maximum is 105% of the MROIC
Target, with 0% performance achievement at Threshold, 100% performance achieved
at Target and 150% performance achieved at Maximum, and with interpolation used
to determine the performance achieved between the Threshold, Target and Maximum
levels.  The interpolated percentages shall be rounded to the nearest whole
basis point (1/100th of a percent), rounding up in the case of 5 or more and
rounding down in the case of 4 or less. 

The Committee retains the right to adjust the Target and related Threshold and
Maximum levels at any time in their sole discretion.  Although the right to
receive awards under this Plan are measured and determined on an annual basis as
described in subsections (i) and (ii) above, except as set forth in
Section 3(f), no



--------------------------------------------------------------------------------

 

award shall be payable or paid to the CEO until after December 31, 2023, subject
to the terms set forth in Section 3(d), and failure to meet the requirements of
Section 3(d) shall result in the forfeiture of such awards.

(b)Determination and Certification of Incentive Award Amount.  Within 2½ months
following the end of the Plan Year, the Committee shall determine in accordance
with the terms of the Plan and shall certify in writing whether a Performance
Target was achieved.  For this purpose, approved minutes of the meeting of the
Committee at which the certification is made shall be sufficient to satisfy the
requirement of a written certification.  The amount of any Incentive Award, as
so certified by the Committee, shall be communicated in writing to the
Participant.

(c)Definition of Accounting Terms.  In considering a Performance Target for any
Plan Year, the Committee may define accounting terms so as to specify in an
objectively determinable manner the effect of changes in accounting principles,
extraordinary items, discontinued operations, mergers or other business
combinations, acquisitions or dispositions of assets and the like, including in
connection with the definitions set forth in Section 3(a)(ii)(A).  Unless
otherwise so determined by the Committee, accounting terms used by the Committee
in determining a Performance Target shall be defined, and the results based
thereon shall be measured, in accordance with generally accepted accounting
principles as applied by the Company in preparing its consolidated financial
statements and related financial disclosures for the Plan Year, as included in
its reports filed with the Securities and Exchange Commission.

(d)Employment Requirement for Incentive Award Payment and Exception Thereto.

(i)        Payment of an Incentive Award to a Participant for a Plan Year shall
be made only if, and to the extent that, the foregoing and following
requirements of this Section 3 have been met with respect to the Plan Year.

(ii)       Unless otherwise determined by the Committee, and except as provided
in Section 3(f), payment of an Incentive Award to a Participant shall be made
only if the Participant is employed by the Company as its Vice Chairman,
Chairman, CEO, President or other position determined by the Company’s Board of
Directors for the entire term of this Plan (from January 1, 2020 through
December 31, 2023). 

(e)Time of Payment.  Except as provided in Section 3(f) hereof, and subject to
any deferral election made by the Participant under any deferral plan of the
Company then in effect, any Incentive Award to which a Participant becomes
entitled under this Section 3 shall be paid in a lump sum cash payment within 2½
months  after December 31, 2023, subject to determination and certification by
the Committee of each Performance Award for each Plan Year as set forth in
Section 3(b), provided,  however, in the event an amount is deferred
compensation and is conditioned upon a separation from service and not



--------------------------------------------------------------------------------

 

compensation the Participant could receive without separating from service, then
payment shall be made to a Participant who is a “specified employee” under
Section 409A of the Code on the first day following the six-month anniversary of
the Participant’s separation from service.

(f)Termination Without Cause; Death.  Notwithstanding Section 3(d), if the
Participant’s employment is subject to a Without Cause Termination (as defined
in the Employment Agreement), the Company shall pay the Participant as follows:

﻿

 

If the Without Cause Termination occurs
on or between the following dates:


Amount to be Paid

January 1, 2020 to December 31, 2020

$4,000,000

January 1, 2021 to December 31, 2021

$5,000,000

January 1, 2022 to December 31, 2022

$6,000,000

January 1, 2023 to December 31, 2023

$7,000,000

﻿


Any such amount shall be paid in a lump sum cash payment within 2½ months after
the end of the calendar year in which such Without Cause Termination occurs;
provided,  however, in the event an amount is deferred compensation and is
conditioned upon a separation from service and not compensation the Participant
could receive without separating from service, then payment shall be made to a
Participant who is a “specified employee” under Section 409A of the Code on the
first day following the six-month anniversary of the Participant’s separation
from service.

Notwithstanding Section 3(d), upon the death of the Participant during
employment, the Company shall pay $2,000,000 to the spouse of the Participant
should she survive him or otherwise to the estate of the Participant.  Such
payment shall be made within sixty (60) days of the date of death of the
Participant.

For the avoidance of doubt, in the case of any other termination of employment
of Participant prior to December 31, 2023, including for disability, retirement,
resignation by Participant or Termination for Cause (as defined in the
Employment Agreement), Participant shall not be entitled to receive payment of
any amounts hereunder. 

﻿



--------------------------------------------------------------------------------

 

4.Administration.

The Plan shall be administered by the Committee.  The Committee shall have
the authority in its sole discretion, subject to and not inconsistent with the
express provisions of the  Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, to construe and interpret the Plan; to prescribe, amend and rescind
rules and regulations relating to the Plan; and to make all other determinations
deemed necessary or advisable for the administration of the Plan.

All determinations of the Committee shall be made by a majority of its members
either present in person or participating by conference telephone at a meeting
or by unanimous written consent.  The Committee may delegate to one or more of
its members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan.  All
decisions, determinations and interpretations of the Committee shall be final
and binding on all persons, including the Company, any Participant (or any
person claiming any rights under the Plan from or through any Participant) and
any shareholder.

No member of the Committee shall be liable for any action taken or determination
made in good faith with respect to the Plan or any Incentive Award hereunder.

5.General Provisions.

(a)No Right to Continued Employment.  Nothing in the Plan or in any Incentive
Award hereunder shall confer upon any Participant the right to continue in the
employ of the Company either as CEO or in any other capacity or to be entitled
to any remuneration or benefits not set forth in the Plan or to interfere with
or limit in any way the right of the Company to terminate such Participant’s
employment.

(b)Cancellation and Recoupment of Awards.  Incentive Awards may be cancelled
without payment and/or a demand for repayment of any Incentive Awards may be
made upon a Participant pursuant to the provisions set forth below. 

﻿

﻿

﻿

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

If the Committee determines that the Participant has been incompetent or
negligent in the performance of his or her duties or has engaged in fraud or
willful misconduct, in each case in a manner that has caused or otherwise
contributed to the need for a material restatement of the Company’s financial
results, the Committee will review all performance-based compensation awarded to
or earned by the Participant on the basis of performance during fiscal periods
affected by the restatement.  If, in the Committee’s view, the performance-based
compensation would have been lower if it had been based on the restated results,
the Committee and the Company will, to the extent permitted by applicable law,
seek recoupment from the Participant of any portion of such performance-based
compensation as it deems appropriate after a review of all relevant facts and
circumstances.  Generally, this review would include consideration of:

the Committee’s view of what performance-based compensation would have been
awarded to or earned by the Participant had the financial statements been
properly reported;

the nature of the events that led to the restatement;

the conduct of the Participant in connection with the events that led to the
restatement;

whether the assertion of a claim against the Participant could prejudice the
Company’s overall interests and whether other penalties or punishments are being
imposed on the Participant, including by third parties such as regulators or
other authorities; and

any other facts and circumstances that the Committee deems relevant.

﻿

(c)Withholding Taxes.  The Company shall deduct from all payments under the Plan
any taxes required to be withheld by federal, state or local governments.

(d)Amendment of the Plan.  The Committee may make such amendments as it deems
necessary to comply with the Code or other applicable laws, rules and
regulations. 

(e)Participant Rights.  No Participant in the Plan for a particular Plan Year
shall have any claim to be granted any target Incentive Award under the Plan for
any subsequent Plan Year, and there is no obligation for uniformity of treatment
of Participants.

(f)Unfunded Status of Incentive Awards.  The Plan is intended to constitute an
“unfunded” plan for incentive compensation.  With respect to any payments which
at any time are not yet made to a Participant with respect to an Incentive
Award, nothing contained in the Plan or any related document shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.



--------------------------------------------------------------------------------

 

(g)Governing Law.  The Plan and the rights of all persons claiming hereunder
shall be construed and determined in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to the choice of law
principles thereof, except to the extent that such law is preempted by federal
law.

(h)Effective Date and Term.  The effective date of the Plan shall be January 1,
2020.  The Plan shall continue in effect until the Plan Year ending December 31,
2023, subject to the continued employment of the Participant.

6.Definitions.

The following terms, as used herein, shall have the following meanings:

(a)“Board” shall mean the Board of Directors of the Company.

(b)“Chief Executive Officer” or “CEO” shall mean the Chief Executive Officer of
the Company.

(c)“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, and regulations thereunder, in each case as
in effect from time to time. References to sections of the Code shall be
construed also to refer to any successor sections.

(d)“Committee” shall mean the Compensation Committee or any other committee or
subcommittee designated by the Board to administer the Plan.

(e)“Company” shall mean Weis Markets, Inc., a corporation organized under the
laws of the Commonwealth of Pennsylvania, or any successor corporation.

(f)“Employment Agreement” shall have the meaning given to such term in
Section 3(a)(i).

(g)“Incentive Award” shall mean any Incentive Award to which a Participant
becomes entitled pursuant to the Plan under Section 3(a)(i) or Section 3(a)(ii),
as the case may be, in the aggregate; the establishment of an Incentive Award
with respect to a Participant pursuant to Section 3(a) hereof does not, by
itself, entitle the Participant to payment of any Incentive Award hereunder; an
Incentive Award must be earned and become payable pursuant to other provisions
hereof.

(h) “Participant” shall mean an individual serving as CEO of the Company for
whom an Incentive Award is established by the Committee with respect to the
relevant Plan Year.

(i)“Performance Award” shall have the meaning given to such term in
Section 3(a)(ii).



--------------------------------------------------------------------------------

 

(j)“Performance Target” and “Performance Targets” shall have the meanings given
to such terms in Section 3(a)(ii).

(k)“Plan” shall mean this Weis Markets, Inc. Chief Executive Officer Incentive
Award Plan, as amended from time to time.

(l)“Plan Year” shall mean the Company’s fiscal year (which is, on the effective
date of this Plan, the calendar year with a year-end date as determined pursuant
to the Company’s audited financial statements).

The undersigned acknowledges that he has reviewed and agrees to the terms of
this Chief Executive Officer Award Plan. 

﻿

/s/ Jonathan H. Weis

Jonathan H. Weis



--------------------------------------------------------------------------------